F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     December 26, 2006
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AM ERICA,
               Plaintiff–Appellee,                       No. 06-1021
          v.                                      (Case No. 05-CR-74-EW N)
 K EITH A LA N MA L A DY , also known                      (D . Colo.)
 as Kip Staley,
               Defendant–Appellant.



                           OR D ER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously to honor the parties’ request for a decision on the briefs

without oral argument. See Fed. R. App. P. 34(f). The case is therefore ordered

submitted without oral argument.

      Appellant Keith Alan M alady was convicted by a jury of several counts of

firearms and controlled substances offenses as well as one count of obstruction of

justice. In this direct criminal appeal, Appellant challenges certain evidentiary



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec.
1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1, 2007).
rulings made by the district court.

      First, Appellant argues that the district court erred by allowing the

government to admit during its case-in-chief photographic exhibits provided by

Appellant’s counsel pursuant to the district court’s courtroom rules. W e review

the district court’s decision to admit evidence for abuse of discretion. See United

States v. Samaniego, 187 F.3d 1222, 1223 (10th Cir. 1999).

      During the trial, government witness Rachel W ilken testified that she had

gone with her husband to a Colorado Springs store at which he purchased a

firearm for Appellant. W hen she was unable to remember the name of the store,

the government sought to refresh her recollection with one of the marked defense

trial exhibits— a photograph of a storefront and its parking lot. Appellant

objected to the use and admission of this exhibit on the basis of attorney work

product. The district court overruled the objection, holding that “this is not work

product by any stretch of the imagination.” (Tr., vol. 5, at 477.)

      W e conclude that the district court did not abuse its discretion by allowing

this evidence to be admitted. The attorney work product doctrine “is intended

only to guard against divulging the attorney’s strategies and legal impressions.”

Resolution Trust Corp. v. Dabney, 73 F.3d 262, 266 (10th Cir. 1995). Documents

or other items that do not reflect the attorney’s mental impressions are not

protected by the work product doctrine. See United States v. Nobles, 422 U.S.

225, 238 (1975) (“At its core, the work-product doctrine shelters the mental

                                         -2-
processes of the attorney, providing a privileged area within which he can analyze

and prepare his client’s case.”); In re Grand Jury Proceedings, 658 F.2d 782,

784-85 (10th Cir. 1981) (“Such mental impressions are a prerequisite to the

invocation of the work product doctrine.”). The photograph at issue in this case,

which depicts a public storefront, clearly does not reflect the attorney’s mental

impressions and therefore is not the type of evidence that is protected by the

work-product exception.

      Second, Appellant argues that the district court erred by allowing testimony

that A ppellant admitted to stealing the gun safe that police found in his house.

Appellant’s possession of this gun safe was an important issue in two of the

counts against him at trial— one count of felon in possession of a firearm and one

count of obstruction of justice. The felon in possession charge was based on a

pistol that police discovered in the gun safe, while the obstruction of justice

charge was based on Appellant’s attempts to deceive the court regarding his

ownership of the safe. To prove the obstruction charge, the government presented

evidence that Appellant conspired with his wife to fabricate a letter, purportedly

written by their friend, Christopher W ilken, indicating that the safe and the pistol

belonged to M r. W ilken. After Appellant’s wife had obtained M r. W ilken’s

signature on the letter, in exchange for methamphetamine, the letter was presented

to A ppellant’s counsel with the intent that it be submitted to the court. Thus,

evidence of the theft of the gun safe was admitted for the purpose of proving

                                          -3-
Appellant’s knowing possession of the safe.

      Appellant objected to this evidence at trial, arguing that it was hearsay,

irrelevant, and speculative, but his objections w ere overruled. On appeal,

Appellant argues that this evidence violated Federal Rules of Evidence 403,

404(b), and 405. W e first note that Appellant did not properly preserve this issue

for appeal, as the record before us does not show that he objected below on the

grounds he now raises on appeal. However, even if this objection had been

properly raised, we conclude, considering the context of this case, that the district

court would not have abused its discretion by allowing admission of the objected-

to evidence. Therefore, we affirm the ruling.

      Finally, Appellant argues that the district court erred by denying his motion

to suppress evidence obtained from his house. In his suppression motion,

Appellant argued that the police officers would not have obtained a search

warrant were it not for their unlawful actions of, inter alia, (1) obtaining the V IN

from a stolen pickup truck in his driveway, (2) following him upstairs into his

bedroom, where the gun safe was observed, and (3) conducting a protective sweep

of the house after his arrest. After holding a suppression hearing, the district

court ruled that Appellant lacked any expectation of privacy in the stolen vehicle,

that Appellant implicitly consented to the police officer following Appellant to

his bedroom, and that the protective sweep conducted after Appellant’s arrest was

justified by the potential threat to officer safety.

                                           -4-
         W hen review ing a district court’s ruling on a suppression motion, “we

accept the district court’s factual findings absent clear error and review de novo

the district court’s determination of reasonableness under the Fourth

Amendment.” United States v. Olguin-Rivera, 168 F.3d 1203, 1204 (10th Cir.

1999).

         W e conclude that the district court correctly ruled that Appellant lacked

any expectation of privacy in the stolen truck. It is w ell established that a

defendant does not have any legitimate expectation of privacy in a stolen vehicle

or its contents. United States v. M iller, 84 F.3d 1244, 1250 (10th Cir. 1996),

overruled on other grounds by United States v. Holland, 116 F.3d 1353 (10th Cir.

1997); United States v. Betancur, 24 F.3d 73, 76 (10th Cir. 1994). Appellant

argues that Jones v. United States, 362 U.S. 257 (1960), provides him with

standing to challenge the search of the stolen truck because he had personal

property in the bed of the truck and the truck was parked in his driveway.

However, Jones was overruled by United States v. Salvucci, 488 U.S. 83, 95

(1980), which held that “the automatic standing rule of Jones has outlived its

usefulness in this Court’s Fourth Amendment jurisprudence.”

         Furthermore, the Supreme Court has held that there is “no reasonable

expectation of privacy in the VIN” of a vehicle, given the “important role played

by the VIN in the pervasive governmental regulation of the automobile and the

efforts by the Federal Government to ensure that the VIN is placed in plain view.”

                                            -5-
New York v. Class, 475 U.S. 106, 113-14 (1986). Recognizing this fact, we have

previously held that if “the VIN on the dashboard is covered and the driver is not

in the vehicle, the officer may open the door to read the VIN on the doorjamb . . .

or he may reach into the vehicle to remove any obstruction covering the VIN on

the dashboard.” M iller, 84 F.3d at 1251. Because the VIN was not visible and

Appellant was not in the vehicle at the time, the officer was justified in opening

the truck’s door to locate the V IN.

      As to Appellant’s contention that a police officer unlaw fully followed him

upstairs into his bedroom, the district court concluded that Appellant implicitly

consented to the officer’s actions. W hether or not Appellant gave voluntary

consent is a question of fact, to be determined from the totality of the

circumstances. See United States v. Patten, 183 F.3d 1190, 1194 (10th Cir.

1999). Thus, we review the district court’s ruling for clear error.

      A defendant does not need to verbally agree to a search in order for consent

to be valid. See id. at 1195 (valid implied consent to search inside suitcase

because defendant silently and without objection unzipped suitcase); see also

United States v. Ramirez-Chilel, 289 F.3d 744, 752 (11th Cir. 2002) (defendant

demonstrated his consent to enter trailer “by ‘yielding the right-of-way’ for the

officers to enter”). Here, Appellant told the officer that the vehicle ownership

papers the officer had requested were upstairs, then Appellant walked up the

stairs w ithout further conversation. At no point did Appellant tell the officer to

                                          -6-
stay downstairs or otherwise indicate that the officer was not welcome to follow

him. However, when the officer requested to search the gun safe where the

papers w ere allegedly located— Appellant was unable to produce ownership

documentation from the stack of papers he drew from the safe— Appellant told

him that he could not. As the district court noted, this response demonstrated that

Appellant was aware of his right to refuse consent to a search and chose not to

exercise it when the officer followed him upstairs. W e conclude that the district

court reasonably construed Appellant’s conduct as implying consent to the search.

      Finally, Appellant argues that the protective-sweep exception to the warrant

requirement did not apply in this case because Appellant and his guest had

already been removed from the house when police carried out the search. The

district court overruled this objection, concluding that, under the circumstances,

the officer w as justified in conducting a protective sweep of the house.

Reviewing this factual conclusion for clear error, w e affirm.

      A protective sw eep is permissible “‘if the searching officer possesse[d] a

reasonable belief based on specific and articulable facts which, taken together

with the rational inferences from those facts, reasonably warrant[ed] the officer in

believing that the area swept harbored an individual posing a danger to the officer

or others.’” United States v. Carter, 360 F.3d 1235, 1242 (10th Cir. 2004)

(alterations in original) (quoting M aryland v. Buie, 494 U.S. 325, 327 (1990)).

The district court concluded that the officer’s sweep of the home w as justified by

                                         -7-
a legitimate concern that there might be another person in the house who would

pose a threat to officer safety. In light of the circumstances, including

Appellant’s significant delay in responding to the door, the video camera pointing

at the officers from the upstairs window, the presence of at least one other person

in the house when the officers arrived, the existence of the gun safe in the

bedroom, the confirmation that the vehicle in the driveway was stolen, and the

fact that the officers needed to remain on the property for some time while

waiting for a tow truck to arrive, we find no error in the district court’s

conclusion that the protective sweep was justified.

      AFFIRM ED.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -8-